Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
In claims 4 and 5, line 1 each the use of the phrase “adapted for” “adapted as” is noted.  It has been held that the recitation that an element that is “adapted to” or “adapted for” perform a function is not a positive limitation but only requires the ability to so perform.  It does not constitute a limitation in any patentable sense.  In re Hutchison, 69 USPQ 138. 

 Double Patenting
Claims 1-5 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of co-pending Application No. 17/467,303 (reference application) in view of Puszkiewicz et al (US 2019/0119088A1) or Pivac (US 2019/0224846A1).  
Application’303 discloses an automated system comprising: a scissor lift, a robotic mechanism, a visual monitoring system, a computing device and a controller as claimed.  Application’303 lacks claiming a scissor lift.  However, the use of different types of lifting mechanism including scissor, boom or an aerial work platform is known in the art as taught by Puszkiewicz et al (see para [0027]) and Pivac (see para [0122]).  The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the claimed invention.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Lim (US 2017/0282202) in view of Chamoun (US 2018/0362308), Keersmaekers (US 2013/0112500 A1), and Puszkiewicz et al (US 2019/0119088A1).
As to claims 1-3, Lim discloses (see Fig 1) an automated system for spraying a wall of a building, the automated system comprising: a mini gondola 10 having a linear track (rail rack 11) disposed thereon, wherein the linear track (11)  is disposed horizontally with respect to the height of the building (see Fig 1); a robotic mechanism (3) slidably mounted on the linear track of a pulley system, the robotic mechanism (3) further having an end effector adapted for supporting a spray nozzle (1) thereon; a visual monitoring system (robotic arm coupled to 3D camera, see para [0016]) configured to scan structural characteristics and profiles of the wall; a computing device (a software program, see para [0016]) disposed in communication with the visual monitoring system and the robotic mechanism, wherein the computing device is capable of receiving the scanned structural characteristics and profile of the wall from the visual monitoring system (scan the wall are to be painted); and a controller (PC, see para [0017]) communicably coupled to the computing device, the controller is capable of independently controlling operation of respective ones of the robotic mechanism, and the spray nozzle according to the scanned structural characteristics  and profiles of the wall.  Furthermore, Lim teaches hoisting and lowering mechanism (see para [0022]) wherein the robotic mechanism is mounted on a lateral track and the mini-gondola using a pulley system (see para [0004]) to move in two ways (vertical height position y-axis) and linear distance (x-axis), but the linear track is not disposed on a scissor lift.  However, a lifting mechanism using a pulley hoisting or scissor mechanism is taught by Chamoun (see para [0018]).  Keersmaekers teaches (see Fig 1) a linear track (work floor) disposed on a scissor lift (4).  Puszkiewicz et al also teaches a linear track (work platform) disposed on a scissor lift (14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to dispose the linear track having two ways track on a scissor lift to ascend and descend the work floor.  
As to claim 4, in Lim the two-way track is not adapted as a H-shaped track.  However, Keersmaekers teaches the two-way track adapted as a H-shaped track (see frame 65 with H shaped beams Figs 19-20).  It would have also obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to shape the track in H shape as desired.
	Regarding claim 5, in Lim the end effector is adapted for supporting an inspection means for automating wall inspection (see para [0016]).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YEWEBDAR T TADESSE whose telephone number is (571)272-1238. The examiner can normally be reached 7.00-3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 571-272-1295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

YEWEBDAR T. TADESSE
Primary Examiner
Art Unit 1717



/YEWEBDAR T TADESSE/